Citation Nr: 0731674	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial nerve paralysis, right lower jaw region, due to VA 
medical treatment in September 2001.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that post 
traumatic stress disorder (PTSD) is related to active 
service.

2.  The medical evidence of record demonstrates that the 
veteran's facial nerve paralysis, right lower jaw region, was 
not due to VA medical fault or to an unforeseeable event.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.304 (2006).

2.  The criteria for compensation under 38 U.S.C. § 1151 for 
facial nerve paralysis, right lower jaw region due to VA 
medical treatment in September 2001 have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for PTSD and entitlement to compensation 
under 38 U.S.C.A. § 1151, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claims, June 2005 and March 2006 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The veteran's VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center (NPRC) indicated in August 
1996 and March 1999 that the veteran's service medical and 
personnel records were not obtainable and were presumed 
destroyed in a 1973 fire.  As such, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996). There is no indication in the record that 
any other evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

But if the veteran did not engage in combat with the enemy, 
or if the claimed stressors are not related to combat, then 
the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and that testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  Cohen, 10 Vet. App. at 142.

The evidence of record does not indicate that the veteran 
engaged in combat service.  The veteran's available service 
personnel records indicate that he was awarded the Korean 
Service Medal with 1 bronze star, the Meritorious Unit 
Commendation, a Good Conduct Medal, the United Nations 
Service Medal, and the National Defense Service Medal.  None 
of these awards definitively demonstrate combat service.  
There is no other objective evidence of record that indicates 
combat service.  Accordingly, because the veteran did not 
participate in combat service, his testimony regarding his 
alleged stressors must be corroborated by credible supporting 
evidence.  Cohen, 10 Vet. App. at 147.

The veteran's service personnel and medical records were 
unavailable and presumed destroyed by fire.

In an April 2003 report of contact, the veteran asserted that 
he once volunteered to assist at a field hospital during late 
March or early April 1953 and that the sight of the wounded 
was more than he could bear and caused him physical illness.  
In a May 2003 stressor statement, the veteran asserted that 
on July 28, 1953 he assisted at the field hospital and saw 
people lose arms and legs.  He couldn't erase the memory of 
the body parts.  At the June 2003 VA PTSD examination, the 
veteran reported the following stressors:  that a bullet just 
missed hitting and killing him while in the bathroom; that in 
Seoul, Korea he witnessed a guard be shot and killed by North 
Korean soldiers; and that he saw terrible things at the field 
hospital.  

In August 2003 lay statement, a friend of the veteran's 
stated that he wrote her a letter during service that he had 
almost been killed by a bullet in the bathroom and that he 
had been mortared by the North Korean troops.  In another 
August 2003 lay statement, the veteran's wife stated that for 
several years after discharge, the veteran wore a bullet on a 
necklace.  He told her that it was the bullet that almost 
killed him during service.  In an August 2003 private medical 
record, the veteran stated that he received enemy fire, 
worked at the field hospital, saw a friend die in agony, and 
was almost killed while in the bathroom.  

The RO sent the veteran a June 2005 and September 2005 letter 
requesting additional, more specific, information about each 
of his alleged stressors so that it could submit the 
stressors for verification to the U.S. Armed Service Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center or JSRRC).  The veteran did 
not respond and in April 2006 notified VA that he had no more 
evidence to submit in support of his claim.  The RO submitted 
the information that it had to CURR and CURR indicated that 
the stressors could not be verified without more specific 
information.  

The Board finds that there is no verified stressor of record.  
Although there are two lay statements of record in support of 
his alleged stressors, the Board finds that the veteran's 
lack of detail regarding the stressors renders those 
statements and his statements, less credible.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
factual data required by VA to confirm a stressor, such as 
names, dates, and places, are straightforward facts and do 
not place an onerous task on the appellant).  Accordingly, 
because there is no verified stressor, the Board finds that 
service connection for PTSD is not warranted.  See 38 C.F.R. 
§ 3.304(f).

Compensation under 38 U.S.C.A. § 1151

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.361 (2006)

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

In an August 2001 VA medical record, the veteran reported an 
ulcer in his lower lip of approximately nine months.  He 
stated that the lesion had grown in size for a few months but 
had never healed.  Examination showed a round ulcer that 
penetrated through the epidermis and subcutaneous tissue and 
was erythematous, with nonsmooth and irregular edges.  Punch 
biopsies were taken of the lesion that was in the midline 
just below the lip and the lesion just lateral to the 
midline.  In a September 19, 2001 VA record, a preoperative 
evaluation was conducted prior to excision of basal cell 
carcinoma (BCC) with possible skin grafting.  It was noted 
that the August 2001 biopsies showed BCC extending deep into 
the reticular dermis.  

A September 28, 2001 VA operative report noted the 
preoperative diagnosis was BCC of the face, underneath the 
right lip.  It was noted that the veteran was informed of the 
risks, benefits, and alternatives of the procedure, 
including, but not limited to, facial paralysis, infection, 
bleeding, pain, and the need for extensive reconstruction.  
The veteran agreed to proceed.  The planned procedure was 
initially to excise the BCC locally and then perform a 
rotation or advancement flap.  It was noted that after the 
first resection, the margins were positive at the superior, 
lateral, and deep superior margins.  Re-excisions were taken, 
which yielded a negative lateral margin but there were still 
positive superior and deep superior margins.  At that point, 
the physicians changed the plan and embarked on a lip 
resection, resecting approximately 1/3 of the right side of 
the lip with the underlying mucosa.  The physician then re-
approximated the lip and the mucosa and proceeded with a 
nasolabial advancement flap.  There was a good cosmetic 
result at the outcome and the lip resection margins were all 
negative.  The physician noted that after this, using 
judicial electrocautery and forceps, they carefully 
cauterized any further bleeding points avoiding all major 
vessels and nerves.  A September 29, 2001 VA discharge note 
noted that the veteran did well overnight and was taking 
regular food the next day, although he was advised to avoid 
large bits of food.  The affected cheek was quite swollen, 
although the suture line was intact and the incision showed 
no signs of infection.  The veteran was discharged, status 
post excisional biopsy BCC.  

In an October 2001 VA medical record, there was a well healed 
incision at the right aspect of the lower lip extending down 
to the right side of the chin.  Pathology report on the 
excision biopsy revealed BCC.  The deep margin was positive 
and the tumor extended to the muscle area.  The veteran's 
sutures were removed.  A November 2002 VA record noted the 
veteran had facial nerve damage due to the BCC excision 
biopsy.  In a January 2003 VA record, the veteran reported 
pain in his right lower jaw region.  Upon examination, there 
was right lower lip drooping and the veteran could not 
whistle.  The diagnosis was facial nerve paralysis right 
lower jaw region status-post BCC removal.  The examiner told 
the veteran that he would have permanent paralysis.  

A February 2003 VA medical opinion was obtained upon a review 
of the claims file.  The examiner stated that the operative 
note showed that veteran had very deep BCC over the lower lip 
in early 2001.  The examiner noted that as the operation was 
taking place, it appeared that the cancer margins were very 
extensive and the tumor had spread throughout the lip.  A lip 
resection and reconstruction was performed.  The examiner 
noted that there was an extensive excision because the lesion 
was deep and invasive.  There was great care taken to try to 
avoid any complications and there were no post-operative 
complications.  Later, however, there was lower lip drooping 
and facial nerve paralysis.  After review, the examiner 
determined that the veteran had a late complication from a 
very extensive BCC of the lower lip.  The examiner found that 
the claimed condition was not due to any error on VA's part.

In a March 2003 lay statement, the veteran stated that his 
doctor had told him that he would not have any problems after 
the surgery and that the surgery was simple.  After the 
surgery, a different doctor told him that the nerves had been 
cut and that they would not grow back and could not be 
repaired.  He stated that since the surgery, he has had 
mouth, chin, and cheek numbness.  The scarring on his face 
made his lip and cheek sag, he could not control his speech 
at all times, he slurred his words, it was painful to bite 
down on food, and he had difficulty drinking and eating.  He 
stated that it was embarrassing to eat in public and he felt 
like he could no longer socialize due to his condition.  He 
stated that he was repulsed by his condition, his quality of 
life was diminished, and he was so upset he was using anti-
depressants and anti-anxiety drugs.  

In a September 2003 private medical record, the veteran 
reported problems with his chin.  He stated that it opened up 
two weeks ago and started draining.  A November 2003 private 
record noted biopsies of two lesions.  The diagnosis was oral 
cutaneous lesion.  In a December 2003 private record, it was 
noted that the pathology report indicated BCC, and the 
concern was that the mandible may be involved.  In a December 
2003 private record, the veteran was examined status-post 
biopsy 2 years prior.  The impression was that the lateral 
margins of the subcutaneous portion of the BCC lesion were 
not clearly delineated, making it difficult to accurately 
assess, but the lesion appeared to extend posteriorly to the 
mandible, creating a small round defect in the bone.  

In a December 2003 VA medical record, the complaint was 
drainage from area of surgery of BCC removal.  The diagnosis 
was site of invasive BCC removal with nonunion with drainage 
since 2001.  

In a January 2004 lay statement, the veteran stated that his 
surgical wound had never healed and that his chin bled, 
drained continually, and was painful.  He stated that he had 
problems trying to keep the drainage from dripping into food 
and drink.  The entire right side of his chin and cheek was 
paralyzed and he had no feeling.  

In a July 2004 VA medical record, the veteran was seen for 
follow-up.  He was unhappy with the results of chin surgery.  
The assessment was BCC.  In an October 2004 VA record, the 
veteran reported a hard time eating and talking.  In a March 
2005 VA record, examination showed lower lip resected 
secondary to cancerous lesion.  

In a January 2006 lay statement, the veteran reported that he 
now had to drink everything with a straw and he spills drinks 
all over his shirts.  

The Board finds that the preponderance of the evidence of 
record does not support compensation under 38 U.S.C.A. 
§ 1151.  The evidence indicates that the veteran has facial 
nerve paralysis, right lower jaw region, due to a September 
2001 VA excision of BCC.  See Jones, 12 Vet. App. at 464 
(holding that compensation under 38 U.S.C.A. § 1151 requires 
medical evidence of a current disability and medical or, in 
some circumstances, lay evidence of the incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization or treatment).  However, upon a review of the 
claims file, the VA examiner noted that the VA physician took 
great care to avoid any complications and opined that the 
veteran's facial nerve paralysis was not due to any error on 
VA's part.  The VA physician that conducted the surgery noted 
that one of the risks of the procedure included facial 
paralysis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board may not substitute its own 
judgment for that of an expert).  Thus, the medical evidence 
of record demonstrates that VA treatment was not careless or 
negligent, did not involve lack of proper skill, an error in 
judgment, or similar instance of fault by VA, and 
demonstrates that facial nerve paralysis was reasonably 
foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Accordingly, the veteran is not entitled to compensation 
under 38 U.S.C.A. § 1151.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.

Compensation under 38 U.S.C.A. § 1151 for facial nerve 
paralysis, right lower jaw region, due to VA treatment in 
September 2001 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


